ON MOTION FOR REHEARING
PER CURIAM.
This Court’s opinion of July 11, 1984, is withdrawn and shall be substituted with the following:
The record does not appear to contain a written order of revocation of probation, nor is it apparent which particular condition or conditions of probation have been violated. Accordingly, under the rationale of Smith v. State, 449 So.2d 415 (Fla. 2d DCA 1984), we remand for the entry of an appropriate order.
In all other respects, the cause is affirmed.
LETTS, HURLEY and WALDEN, JJ., concur.